 


109 HR 1813 IH: To require the payment of interest on amounts owed by the United States pursuant to the reliquidation of certain entries under the Tariff Suspension and Trade Act of 2000 and the Miscellaneous Trade and Technical Corrections Act of 2004.
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1813 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mr. Rangel introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To require the payment of interest on amounts owed by the United States pursuant to the reliquidation of certain entries under the Tariff Suspension and Trade Act of 2000 and the Miscellaneous Trade and Technical Corrections Act of 2004. 
 
 
1.Payment of interest on amounts owed pursuant to the reliquidation of certain entries 
(a)AmendmentsSections 1404(b), 1405(b), and subsection (c) of each of sections 1408 through 1411 of the Tariff Suspension and Trade Act of 2000 (Public Law 106–476; 19 U.S.C. 1654 note) and subsection (c) of each of sections 1517 through 1536 of the Miscellaneous Trade and Technical Corrections Act of 2004 (Public Law 108–429; 19 U.S.C. 1654 note) are amended by inserting , with interest provided for by law on the liquidation or reliquidation of the entries, after under subsection (a).  
(b)Reliquidation and payment of interestNot later than 90 days after the date of the enactment of this Act, the Commissioner of the Bureau of Customs and Border Protection of the Department of Homeland Security shall— 
(1)reliquidate each of the entries specified in the provisions of law amended by subsection (a); and 
(2)provide payment of interest owed by the United States by reason of the amendments made by subsection (a) for the period beginning on the date of deposit of estimated duties and ending on the date of reliquidation under paragraph (1). 
 
